781 N.W.2d 308 (2010)
2000 BAUM FAMILY TRUST, Baum Family Trust, Joseph Beaudoin, Sandra Beaudoin, Adele Megdall Revocable Trust, Paul Nowak & Joan Nowak Trust, Marilyn Ormsbee, Mark Schwartz, Wendy Schwartz, and Thomas Thomason, Plaintiffs/Counter Defendants-Appellants,
v.
William BABEL, Judy Babel, James Cahill, Gloria Cahill, Daniel Engstrom, Penny Engstrom, Arthur A. Ranger Trust, Patricia L. Ranger Trust, and Charlevoix County Road Commission, Defendants/Counter Plaintiffs-Appellees, and
Al Gooch, Elizabeth Gooch, Jesse Halstead, and Linda Halstead, Intervening Defendants/Counter Plaintiffs-Appellees, and
Charlevoix Township, Defendant-Appellee.
Docket No. 139617. COA No. 284547.
Supreme Court of Michigan.
May 11, 2010.

Order
On order of the Chief Justice, the motion by plaintiffs-appellants for extension of the time for filing their brief and appendix and for reinstatement of the right to oral argument is considered, and it is GRANTED.